Warner, Chief Justice.
This was an action brought by the plaintiff against the defendant to recover damages for an alleged trespass on certain described lands as set forth in the plaintiff’s declaration. On the trial of the case, the juiy found a verdict for the plaintiff for $1,000.00. A motion was made for a new trial on the grounds therein stated, which was granted unless the plaintiff would write off from the vei’dict the sum of $500.00, which the plaintiff did, and then the court overruled the motion for a new tidal, whereupon the defendant excepted.
1, 2. There was no error in admitting the testimony of the witness that the five bales of cotton which Philpot was to give for the rent of the place would have been worth in the fall 10-J to 13^ cents per pound, in Augusta; nor in allowing the papers containing the documentary evidence, such as lettei’s, written contracts, etc., to go out with the jury when they retired to make up their verdict.
8. It appeal's from the evidence in the record, that the defendant had a mortgage upon the lands on which the trespass is alleged to have been -committed, which had been foreclosed, and that he entered thereon under a mistake as to what were his legal rights, therefore, he was only liable for such damages as were actually sustained by the plaintiff in consequence thereof. It was nota case for exemplary or vindictive damages. There is no more evidence in the record to support the verdict for $500.00, or anything like that amount, than there was to support the verdict for $1,000.00, and the overruling the defendant’s motion for a new trial, upon the terms prescribed by the coui’t, was error.
Let the judgment of the court below be reversed.